THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO S.C.CODE ANN. paragraph
15-48-10 ET SEQ., CODE OF LAWS OF SOUTH CAROLINA, 1976 (AS AMENDED).

IF THE SOUTH CAROLINA UNIFORM ARBITRATION ACT IS DEEMED NOT TO APPLY, THIS
AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO THE FEDERAL ARBITRATION ACT,
TITLE 9, SECTION 1 ET. SEQ., UNITED STATES CODE (AS AMENDED).

EMPLOYMENT AGREEMENT

This Agreement is effective upon its execution by and between Synalloy
Corporation, a corporation organized under the laws of the State of Delaware
(the "Corporation"), and Ronald H. Braam a resident of Cleveland, Tennessee (the
"Employee"). Upon execution, this Agreement replaces in its entirety all
existing employment agreements and benefit agreements between the parties except
that the Bonus for 2005 provided for in the existing agreement shall be due the
Employee and as provided for in Section 4 hereof.

W I T N E S S E T H:

That in consideration of the agreements hereinafter contained, the parties
hereto agree as follows:

Employment

. The Corporation agrees to employ the Employee and the Employee agrees to serve
as Chief Executive Officer and President of the Corporation, and in such other
capacities as the Board of Directors of the Corporation (the "Board") may
designate from time to time for a period of one year beginning January 1, 2006,
the effective date of this agreement. At the end of the first year of this
agreement and on each anniversary thereafter, this agreement shall be
automatically extended for one year unless either party gives notice of intent
to cancel this agreement ninety days prior to an automatic extension date.
During the term of his employment, the Employee shall devote his full time,
attention, skill and efforts to the performance of his duties for the
Corporation.



Compensation

. The Corporation shall pay the Employee during the term of his employment
hereunder a base salary of Two Hundred Thousand and 00/100ths Dollars
($200,000.00) per year together with compensation payable as provided in
Paragraph 3 below, unless forfeited by the occurrence of any of the events of
forfeiture specified in Paragraph 7 below. Salary shall be payable monthly or on
a less frequent basis by mutual agreement.



Bonus

. In addition to the base salary provided for in Paragraph 2 above, for each
fiscal year during which Employee serves as Chief Executive Officer of
Corporation and provided Employee is in the employ of the Corporation on the
last day of such fiscal year (except as provided in paragraphs 5 and 6 hereof),
the Employee shall be entitled to a bonus equal to five percent (5%) of income
before income taxes, "Pre-tax Income", in excess of an amount equal to ten
percent (10%) of average shareholders' equity. Payments will be made within two
and one-half months of the fiscal year-end subject to completion of the annual
audit of financial statements for the fiscal year in which the incentive is
earned.



As used in this Agreement, the term "Pre-tax Income"' shall mean the
consolidated income before income taxes as generally reflected in the
Corporation's internal Statement of Earnings. It is intended that "Pre-tax
Income" shall be before income taxes of the Corporation, before the
bonus-compensation payable under this Agreement and before income and expenses
not resulting from normal operations, including but not limited to, gains and
losses from the sale or other disposition of capital assets and environmental
expenses related to preexisting conditions not resulting from recent operations.
The Corporation's Compensation Committee shall have sole discretion to determine
which other items of income and expense are included in and/or excluded from
"Pre-tax Income" and its determination shall be final, binding and conclusive
upon the parties hereto. The Corporation may at any time or times change or
discontinue any or all of its present or future operations, or may close, sell
or move any one or more of its plants, facilities or divisions, or may undertake
any new or other operations, or may take any and all other steps which the
Board, in its exclusive judgment, shall deem advisable or desirable for the
Corporation, and if any such action taken by the Corporation or its Board
adversely affects "Pre-tax Income" as hereinabove defined, the Employee shall
have no claim or recourse by reason of any such action.

Other Benefits.

Employee shall be eligible to participate in all employee benefits plans in
accordance with the terms of such plans. Corporation and Employee are parties to
an agreement dated February 6, 2003 which provide for certain benefits to the
parties thereto. This agreement does not change or modify any provision of that
agreement, a copy of which is attached hereto.



Disability

. If because of illness, physical or mental disability, or other incapacity,
certified by a physician acceptable to the Corporation, Employee shall fail to
render the services provided for by this Agreement, or if Employee contracts an
illness or injury, certified by a physician acceptable to the Corporation, which
will permanently prevent the performance by him of the services provided for by
this Agreement, then the "'base salary"' provided for in Paragraph 2 hereof
shall continue until the next anniversary date of this Agreement but in no event
less than three (3) months, with the bonus-compensation for that fiscal year to
be prorated to the date Employee's disability commenced.



Death

. If the Employee dies during the term of this Agreement, then the "'base
salary"' provided for in Paragraph 2 hereof shall continue until the next
anniversary date of this Agreement but in no event less than three (3) months,
which "'base salary"' shall be paid to the estate of Employee, with the
bonus-compensation for that fiscal year to be prorated to the date of Employee's
death In the event of Employee's death and the termination of this Agreement on
the terms of this paragraph, all other obligations of the Corporation under this
Agreement shall cease and terminate.



Termination for Cause

. Nothing in this Agreement shall be construed to prevent the Corporation from
terminating Employee's employment hereunder at any time for cause. Fraud,
dishonesty, gross negligence, willful misconduct, misappropriation,
embezzlement, material violation of any code of conduct adopted by the Board,
excessive absences from work , entry of any order by the Securities and Exchange
Commission pursuant to Section 21C of the Securities Exchange Act of 1934 or
Section 8A of the Securities Act of 1933 prohibiting Employee from serving as an
officer or director of an issuer that has a class of securities registered
pursuant to Section 12 of the Securities Exchange Act of 1934 or that is
required to file reports pursuant to Section 15(d) of that Act, or the like, or
any act or omission deemed by the Board to have been disloyal to the Corporation
shall constitute cause for termination. Termination for cause pursuant to this
paragraph shall not constitute a breach of this Agreement by the Corporation.



Covenant Not to Compete

. Employee agrees during the term of employment and for a period of one (1) year
after his employment terminates for any reason, the Employee will not, without
the prior written approval of the Board, become an officer, employee, agent,
partner, or director of any business enterprise which competes with the
Corporation and its affiliates for customers, orders, supply sources, or
contracts in those businesses in which the Corporation and its affiliates were
engaged on the date his employment terminated, unless, Employee's activities for
such business enterprise are limited in such a way that Employee is not engaged,
directly or indirectly, in competition with the Corporation or its affiliates
for customers, orders, supply sources or contracts. Employee acknowledges that
the Corporation is a leader in the chemical and metals businesses in which it
manufactures and has substantial customer relationships throughout the
continental United States.



Employee further agrees that at no time during his employment or thereafter will
he divulge, communicate or use to the detriment of the Corporation any of the
Corporation's confidential information, data, trade secrets, sale methods,
customer lists, supply sources, or other proprietary information.

Severability

. The invalidity or unenforceability of any provision hereof shall in no way
affect the validity or enforceability of any other provision hereof.



Arbitration

. Any controversy or claim arising out of, or relating to this Agreement, or the
breach thereof, shall be settled by arbitration in the City of Spartanburg,
State of South Carolina, in accordance with the rules then obtaining of the
American Arbitration Association, and judgment upon the award rendered may be
entered in any Court having jurisdiction thereof.



Notices

. Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing, and if sent by registered or certified mail to his
residence in the case of Employee, or to its Executive Offices in the case of
the Corporation.



Benefit

. This Agreement, in accordance with its terms and conditions, shall inure to
the benefit of and be binding upon the Corporation, its successors and assigns,
including but not limited to any corporation which may acquire all or
substantially all of the Corporation's assets and business, or with or into
which the Corporation may be consolidated or merged, and Employee, his heirs,
executors, administrators, and legal representatives, provided that the
obligations of the Employee hereunder may not be delegated. Employee agrees,
however, that any such sale or merger shall not be deemed a termination
hereunder provided that the Employee's operational duties are not substantially
reduced as a result thereof.



Choice of Law

. This Agreement shall be construed in accordance with and governed by the laws
of the State of South Carolina.



Entire Agreement

. This instrument contains the entire agreement of the parties hereto. It may
not be changed orally, but only by an agreement in writing.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year below written.

[SIGNATURES OMITTED]